Fourth Court of Appeals
                                San Antonio, Texas
                                    November 17, 2017

                                   No. 04-17-00600-CV

                       IN THE INTEREST OF R.G., JR.,ET AL,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-02312
                      Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
      Appellant’s motion for extension of time to file brief is GRANTED.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court